Taylob, J.
This is an action to foreclose a mortgage given bj the appellant to the respondent. The only question raised upon this appeal is a question of fact.
The mortgage was given to secure the performance of a contract on the part of the appellant to furnish board, washing, mending, and sewing for the respondent at her house, described in the contract, during the life of the respondent, and the only question tried, about which there was any dispute, uas whether the appellant had refused to perform the contract on her part. The evidence was conflicting, and the court has found, against the appellant, that she had refused to perform the contract on her part. After a careful reading of the evidence, we are not prepared to say that the learned judge erred in his judgment upon the evidence. There is no such decided preponderance of the evidence against the finding as would justify this court in reversing the same.
By the Court.— The judgment of the circuit court is affirmed.